DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-23 are pending in this application. Claims 5, 9-10, 12-17 & 21-22 were previously withdrawn. Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of Claim 1 vs Claim 23 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Claim 1 does not contain a camera while Claim 23 does not contain the visual indictor as claimed in Claim 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-4, 6-8, 11 & 18-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “shape for directionally” in Claim 1, line 11 renders the claim indefinite because it is not clear what would qualify as a shape that directionally shows position information. Are words specifying direction constitute a shape? For the purposes of exanimation, “shape for directionally” has been construed to be anything capable of providing position information.

B) Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pixel block” in claim 3 is used by the claim to mean “a portion of data inside a processor of a temperature distribution,” while the accepted meaning is “any of the small discreet elements that together constitute an image (as on a television or digital screen).” https://www.merriam-webster.com/dictionary/pixel . The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, the “pixel block” has been construed to be part of the temperature distribution processing but does not have to be physically displayed on a screen (same as applicant’s invention). The Examiner notes that the extra clause added in lines 6-7 of Claim 3 does not define the term but merely gives some further clues. The term is still being used in a manner misleading at best. The “pixel block” is part of the temperature processing, not something on a display.

C) Claims 2, 4, 6-8, 11 & 18-20 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2014/0138043 A1 to Matsumoto in view of US Patent Number 4,729,293 to Tsunoda.

A) As per Claim 1, Matsumoto teaches a temperature detecting device (Matsumoto: Figure 4), comprising: 
a temperature detector (Matsumoto: Figure 4, Item 60) utilized to generate a temperature distribution result about a specific area (Matsumoto: best shown in Figure 13, thermal picture from 60 create rings of temperature on screen); and 
a visual indicator electrically (Matsumoto: Figure 13, Item 240) connected to the temperature detector and, and utilized to 10provide a visual mark with a shape for directionally indicating position 
Matsumoto does not explicitly teach that a visual indicator disposed on an outside of the surface of the temperature detector.
However, Tsunoda teaches a visual indicator disposed on an outside of the surface of the temperature detector (Tsunoda: Figure 1, Item 4). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsumoto by adding a display to the surface of the unit, as taught by Tsunoda, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsumoto with these aforementioned teachings of Tsunoda with the motivation of providing an additional place to view the distributions such that the remote need not be found.

B) As per Claim 2, Matsumoto in view of Tsunoda teaches that the position information is variable to represent the front, the rear, the left or the right of the 15temperature detecting device (Matsumoto: Figure 13, Item 60 is on Item 100 [shown in Figure 1], so position information represents the front and the right of the detecting device in Figure 13 case).

C) As per Claim 3, Matsumoto in view of Tsunoda teaches that the visual mark is provided according to a pixel block with highest temperature inside the temperature distribution result (Matsumoto: Figure 13, arrow 71 points to area of distribution with highest temperature as the location of direct heating), or a pixel block having a greatest heat sum inside 20the temperature distribution result, or a pixel block having a heat sum greater than a background heat sum of the temperature distribution result, wherein the pixel block is a portion of a temperature distribution pattern inside a processor of the temperature detecting device.

D) As per Claim 4, Matsumoto in view of Tsunoda teaches a processor (Matsumoto: Figure 4, Item 70 & 80) electrically connected with the temperature detector and the visual 25indicator, and adapted 

E) As per Claim 6, Matsumoto in view of Tsunoda teaches that the temperature distribution result is a two-dimensional temperature distribution 5pattern (Matsumoto: best shown in Figure 13, two dimensional from top view).

F) As per Claim 11, Matsumoto in view of Tsunoda teaches that the visual mark is an arrow icon used to indicate the position information (Matsumoto: Figure 13, Item 71).

G) As per Claim 18, Matsumoto in view of Tsunoda teaches that the 20processor has at least one environmental mode with a background temperature data (Matsumoto: Figure 5, Item 210 allows for user input to set temperature thereby being background temperature data to be compared to; Paragraph 0059), and the processor determines whether the temperature distribution result is over a threshold of the background temperature data by comparing the temperature distribution result to the background temperature data (Matsumoto: system determines temperature and continues to control the conditioning of air based on temperature until meets set desired [background] values).

H) As per Claim 19, Matsumoto in view of Tsunoda teaches that the background temperature data is correlated with a particular region inside the temperature distribution result (Matsumoto: Figure 13, set temperature is correlated to position of user [Paragraph 0103]).

I) As per Claim 20, Matsumoto in view of Tsunoda teaches that the 30background temperature data is adjustable in accordance with a property of theReply to Office action of June 12, 2020 environmental mode (Matsumoto: Figure 5, Item 210 allows for user input to set temperature thereby being background temperature data to be compared to and is therefore adjustable based on user input; Paragraph 0059).


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Tsunoda as applied to claim 1 above, and further in view of Patent Publication Number 2015/0233598 A1 to Shikii.

A) As per Claim 7, Matsumoto in view of Tsunoda teaches that the processor analyzes and acquires a feature of the temperature distribution result (Matsumoto: Figure 4, Items 70 & 80; Paragraph 0055).
Matsumoto in view of Tsunoda does not teach that the processor generates an alarm signal when the feature is greater than a predefined threshold.
However, Shikii teaches a processor generates an alarm signal when the feature is greater than a predefined threshold (Shikii: Paragraph 0116, lines 15-19).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Matsumoto in view of Tsunoda by generating an alarm signal when temperature is greater than a threshold, as taught by Shikii, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Matsumoto in view of Tsunoda with these aforementioned teachings of Shikii with the motivation of warning of a dangerous event so that residents know to vacate the dwelling and call the authorities.

B) As per Claim 8, Matsumoto in view of Tsunoda and Shikii teaches that a surveillance camera (Matsumoto: Figure 4, item 50 takes photos continuously thereby taking and sending photos when alarm signal is triggered) electrically connected with the processor and utilized to output a surveillance image by triggering of the alarm signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 11 & 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762